DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Amendment filed May 19, 2021 has been entered. Claims 1, 8-9, 11 and 14-17 are pending. Claim 1 has been amended. Claims 12-13 have been cancelled. Claims 11 and 14-15 are withdrawn as being directed towards a non-elected method. Claim 17 is new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (US 2014/0010939 A1; Jan. 9, 2014) in view of Morrow et al. (“Moisture-Induced crystallization behavior of amorphous sucrose prepared by various amorphization methods and the thermal behavior of the resultant crystals”, Department of Food Science and Human Nutrition, University of Illinois at Urbana-Champaign, April 18, 2016, pages 1-2, Retrieved from Internet URL: https://publish.illinois.edu/foodforthefuture/moisture-induced-crystallization-behavior-of-amorphous-sucrose-prepared-by-various-amorphization-methods-and-the-thermal-behavior-of-the-resultant-crystals/).
Regarding claims 1 and 16, Krohn discloses sweetener compositions having enhanced sweetness and improved temporal and/or flavor profiles. 
Krohn discloses that the sweetener composition can comprise a sweetener, such as sucrose, and further comprises a glycoside ([0045], [0046], [0052], [0069]).
Krohn teaches that the sweetener composition can be in amorphous form ([0350]) and therefore the sucrose in Krohn is considered to be amorphous sucrose. 
Krohn further teaches that the glycoside can be naringin or glycyrrhizic acid ([0045], [0212], [0262], [0286] and [0287]).
Therefore, Krohn discloses a composition comprising amorphous sucrose and at least one glycoside selected from naringin or glycyrrhizic acid.
While Krohn teaches multiple different options for sweeteners, it would have been obvious to choose the claimed components. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)

With respect to the glycoside being a sugar crystallization and/or sugar crystal growth inhibitor, Krohn fails to specifically teach that the glycoside component provides such feature, however, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
	In the instant case, Krohn discloses a sweetener composition that can comprise both an amorphous sugar and a glycoside, and therefore the sweetener composition of Krohn would necessarily possess the characteristics of the claimed product, wherein the glycoside is a sugar crystal growth inhibitor. 

Further, sweeteners and their function are well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of each component depending on the desired sweetness and flavor profile of the composition. A higher amount of sucrose will give the composition a different taste profile than using a higher amount of glycoside. Therefore, absent a showing of criticality, the claimed ranges are merely obvious variants over the prior art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of sucrose and a glycoside in the amounts as claimed.  Both continue to function predictably as sweeteners, as expected.
With respect to a “substantial amount of the amorphous sucrose” remaining in amorphous form for at least 30 days under a condition of 40 C and 23% relative humidity, the examiner notes that one of ordinary skill in the art would expect a stability as claimed in the composition of Krohn as Krohn teaches a composition having amorphous sucrose and glycoside as claimed. 
Further, if one of ordinary skill in the art wanted a desired stability for the amorphous sucrose, wherein the amorphous sucrose remains in amorphous form for at least 30 days under a condition of 40 C and 23% relative humidity, one of ordinary skill in the art would know how to produce an amorphous sucrose having a desired stability based upon what is taught by Morrorw. Morrow discloses many different processes that are used to produce amorphous sucrose, all of which result in different stabilities for the amorphous sucrose (pages 1-2). Morrow further teaches that ball-milling produces the most stable amorphous sucrose (pages 1-2). Therefore, it would have been obvious to one of ordinary skill in the art vary the processing method for producing the amorphous sucrose of Krohn based upon what is taught by Morrow in order to result in an amorphous sucrose having a desired stability, wherein it remains in amorphous form for at least 30 days under a condition of 40 C and 23% relative humidity. 
Regarding claim 17, Krohn discloses the composition as described above with respect to claim 1, wherein the composition comprises amorphous sucrose and a glycoside and necessarily is a crystal growth inhibitor. 
With respect to the composition consisting essentially of said amorphous sucrose and at least one glycoside, the examiner notes that while Krohn teaches additional components in the composition, Krohn is directed towards a sweetener composition, wherein all the ingredients provided in the composition are sweeteners. 
As stated in MPEP 2111.03: The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) 
Further, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, the transitional phrase “consisting essentially of” is treated equivalent to the transitional phrase “comprising”. 
Therefore, absent a showing by applicant that the additional components affect the basic and novel characteristics of the claimed invention, the transitional phrase “consisting essentially of” is being treated as “comprising”. The examiner does not consider the additional sweeteners and components in the composition of Krohn to affect the basic and novel characteristic of the claimed invention as both Krohn and the claimed invention are directed towards sweetener compositions. Therefore, Krohn meets the claimed limitations for the same reasons as stated above with respect to claim 1. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (US 2014/0010939 A1; Jan. 9, 2014) and Morrow et al. (“Moisture-Induced crystallization behavior of amorphous sucrose prepared by various amorphization methods and the thermal behavior of the resultant crystals”, Department of Food Science and Human Nutrition, University of Illinois at Urbana-Champaign, April 18, 2016, pages 1-2, Retrieved from Internet URL: https://publish.illinois.edu/foodforthefuture/moisture-induced-crystallization-behavior-of-amorphous-sucrose-prepared-by-various-amorphization-methods-and-the-thermal-behavior-of-the-resultant-crystals/) as applied to claim 1 above, and further evidenced by PubChem (Naringin, Retrieved from Internet URL: <https://pubchem.ncbi.nlm.nih.gov/compound/Naringin#section=Structures>).
Regarding claim 8, Krohn discloses that the glycoside can be naringin, but fails to show the structure. 
PubChem further shows that naringin has a structure the same as claimed. 
Therefore, naringin as disclosed in Krohn is considered to have the same claimed structure as evidenced by PubChem.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (US 2014/0010939 A1; Jan. 9, 2014) and Morrow et al. (“Moisture-Induced crystallization behavior of amorphous sucrose prepared by various amorphization methods and the thermal behavior of the resultant crystals”, Department of Food Science and Human Nutrition, University of Illinois at Urbana-Champaign, April 18, 2016, pages 1-2, Retrieved from Internet URL: https://publish.illinois.edu/foodforthefuture/moisture-induced-crystallization-behavior-of-amorphous-sucrose-prepared-by-various-amorphization-methods-and-the-thermal-behavior-of-the-resultant-crystals/) as applied to claim 1 above, and further evidenced by PubChem (Glycyrrhizic acid, Retrieved from Internet URL: < https://pubchem.ncbi.nlm.nih.gov/compound/Glycyrrhizic-acid#section=Structures>).
Regarding claim 9, Krohn discloses that the glycoside can be glycyrrhizic acid, but fails to show the structure. 
PubChem further shows that glycyrrhizic acid has a structure the same as claimed. 
Therefore, glycyrrhizic acid as disclosed in Krohn is considered to have the same claimed structure as evidenced by PubChem.


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 7-8 that Krohn that the glycoside is used as a sweetener instead of a crystallization inhibitor and further that the composition in Krohn is for a completely different purpose than the claimed invention. 
As stated above with respect to claim 1, the examiner acknowledges that Krohn fails to teach that the glycoside acts as a crystal growth inhibitor. However, also as 
	In the instant case, Krohn discloses a sweetener composition that can comprise both an amorphous sugar and a glycoside, and therefore the sweetener composition of Krohn would necessarily possess the characteristics of the claimed product, wherein the glycoside is a sugar crystal growth inhibitor. 
	Applicant has not shown that the glycoside in the composition of Krohn would not act as a crystal growth inhibitor and therefore this argument is not found persuasive. 
	Applicant further argues on pages 8-9 that Krohn does not teach long-tern amorphous sucrose in the composition, since amorphous sucrose is known to have a short life. 
This is not found persuasive and moot due to a new grounds of rejection in view of Morrow. The examiner notes that one of ordinary skill in the art would expect a stability as claimed in the composition of Krohn as Krohn teaches a composition having amorphous sucrose and glycoside as claimed. 
Further, if one of ordinary skill in the art wanted a desired stability for the amorphous sucrose, wherein the amorphous sucrose remains in amorphous form for at least 30 days under a condition of 40 C and 23% relative humidity, one of ordinary skill in the art would know how to produce an amorphous sucrose having a desired stability based upon what is taught by Morrorw. Morrow discloses many different processes that are used to produce amorphous sucrose, all of which result in different stabilities for the amorphous sucrose (pages 1-2). Morrow further teaches that ball-milling produces the most stable amorphous sucrose (pages 1-2). Therefore, it would have been obvious to 
For the reasons stated above, a 103 rejection is maintained. 

Conclusion

No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Examiner, Art Unit 1791